The opinion discloses my views on all of the issues involved in this case except one. In order for the plaintiff to be entitled to a recovery it must appear that the car was lost through the negligence of the defendant at a time when there was either a bailment or a special contract in effect between the parties. I do not think that there was any liability on the part of the defendant, either as bailee or under special contract, during the hour when employees could enter the parking lot and remove their cars. The only thing the defendant undertook to do was to protect the cars while the employees were at work and the gate was locked. It would have been impossible for the defendant, under the plan followed in this case, to protect an employee's car during the hour the gate was unlocked. There was no check on any car and no effort made to see that any particular employee got his own car. Since I do not think that there was any evidence showing that the car was stolen during the time when the defendant was under duty to protect the car, I think the verdict was without evidence to support it.